Case 19-20657-JAD       Doc 25     Filed 03/22/19 Entered 03/22/19 12:18:33            Desc Main
                                  Document      Page 1 of 37


                   IN THE UNITED STATES BANKRUPTCY COURT
                      WESTERN DISTRICT OF PENNSYLVANIA

   IN RE                                        )
                                                )
   Nicholas D. Yurjevich                        )       Case No. 19-20657 JAD
   Helen L. Yurjevich.                          )       Chapter 7
          Debtors                               )
                                                )
   Nicholas D. Yurjevich                        )
   Helen L. Yurjevich,                          )
          Movants                               )
                                                )
   Tri-County Outpatient Facility, Phoenix      )
   Financial Services, PNG Norhtern FCU,        )
   Equity Trust Company, Leechburg              )
   Borough, and West Penn Power                 )
          Respondents                           )

                              AMENDMENT COVER SHEET

   Amendment(s) to the following petition, list(s), schedule(s), or statement(s) are
   transmitted herewith:

                 Specify reason for amendment. Debtors are amending their Schedule F to
   include accounts with Tri-County Outpatient Facility, Phoenix, Financial Services, PNG
   Norhtern FCU, Equity Trust Company, Leechburg Borough, and West Penn Power that
   were inadvertently omitted from the initial filing.

           _____ Voluntary Petition.
           _____ __Official Form 6 Schedules (Itemization of Changes Must be Specified)
           _____ Summary of Schedules
           _____ Schedule A – Real Property
           _____ Schedule B - Personal Property
           _____ Schedule C – Property Claimed as Exempt
           ____ Schedule D – Creditors holding Secured Claims}
                        Check one:
                        ____ Creditor(s) added
                        _____ NO creditor(s) added
                        _____ Creditor(s) deleted
           _____ Schedule E – Creditors Holding Unsecured Priority Claims
                        Check one:
                        ____ Creditor(s) added
                        _____ NO creditor(s) added
                        _____ Creditor(s) deleted
           __X___ Schedule F – Creditors Holding Unsecured Nonpriority Claims
Case 19-20657-JAD       Doc 25    Filed 03/22/19 Entered 03/22/19 12:18:33          Desc Main
                                 Document      Page 2 of 37


                       Check one:
                       __X__ Creditor(s) added
                       _____ NO creditor(s) added
                       _____ Creditor(s) deleted
          _____ Schedule G – Executory Contracts and Unexpired Leases
                       Check one:
                       _____ Creditor(s) added
                       _____ NO creditor(s) added
                       _____ Creditor(s) deleted
          _____ Schedule H – Codebtors
          _____ Schedule I - Current Income of Individual Debtor(s)
          _____ Schedule J- Current Expenditures of Individual Debtor(s)
          _____ Statement of Financial Affairs
          _____ Chapter 7 Individual Debtor’s Statement of Intention
          _____ Chapter 11 List of Equity Security Holders
          _____ Chapter 11 List of Creditors Holding 20 Largest Unsecured Claims
          _____ Disclosure of Compensation of Attorney for Debtor
          _____ Other:

   NOTICE OF AMENDMENT(S) TO AFFECTED PARTIES
   Pursuant to Fed.R.Bankr.P. 1009(a) and Local Rule 1009-1, I certify that notice of the
   filing of the amendment(s) checked above has been given this date to the U.S. Trustee,
   the trustee in this case and to entities affected by the amendment as follows:

   Office of the United States Trustee
   Liberty Center
   1001 Liberty Avenue, Suite 970
   Pittsburgh, PA 15222

   Charles O. Zebley, Jr.
   P.O. Box 2124
   Uniontown, PA 15401

   Equity Trust Company
   1 Equity Way
   Westlake, OH 44145

   Leechburg Borough
   260 Market St.
   Leechburg, PA 15656-1320

   Phoenix Financial Services
   8902 Otis Ave.
   Suite 103A
   Indianapolis, IN 46216-1077
Case 19-20657-JAD      Doc 25    Filed 03/22/19 Entered 03/22/19 12:18:33     Desc Main
                                Document      Page 3 of 37


   PNG Northern Federal Credit Union
   831 16th Street
   North Apollo, PA 15673

   Tri-County Outpatient Surgical Facility
   38424 Northern Pike
   Suite 600
   Monroeville, PA 15146-2156

   West Penn Power Company
   76 S. Main Street
   Akron, OH 44308-1890

   Nicholas & Helen Yurjevich
   701 1st St.
   Leechburg, PA 15656

   Date: March 22, 2019                           _/s/ Kenneth Steidl
                                                  Kenneth Steidl, Esquire
                                                  Attorney for the Debtor

                                                  STEIDL & STEINBERG
                                                  707 Grant Street
                                                  Suite 2830, Gulf Tower
                                                  Pittsburgh, PA 15219
                                                  (412) 391-8000
                                                  Ken.steidl@steidl-steinberg.com
                                                  PA I.D. No. 34965
              Case 19-20657-JAD                       Doc 25          Filed 03/22/19 Entered 03/22/19 12:18:33                                             Desc Main
                                                                     Document      Page 4 of 37
 Fill in this information to identify your case:

 Debtor 1                   Nicholas D. Yurjevich
                            First Name                      Middle Name                       Last Name

 Debtor 2                   Helen L. Yurjevich
 (Spouse if, filing)        First Name                      Middle Name                       Last Name


 United States Bankruptcy Court for the:              WESTERN DISTRICT OF PENNSYLVANIA

 Case number            19-20657
 (if known)
                                                                                                                                                          Check if this is an
                                                                                                                                                          amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                     12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in
Schedule D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the
left. Attach the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your
name and case number (if known).
 Part 1:        List All of Your PRIORITY Unsecured Claims
 1.    Do any creditors have priority unsecured claims against you?

           No. Go to Part 2.
           Yes.
 Part 2:        List All of Your NONPRIORITY Unsecured Claims
 3.    Do any creditors have nonpriority unsecured claims against you?

           No. You have nothing to report in this part. Submit this form to the court with your other schedules.

           Yes.

 4.    List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
       unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
       than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured claims fill out the Continuation Page of
       Part 2.
                                                                                                                                                              Total claim

 4.1          ACMH Hospital                                           Last 4 digits of account number                                                                        $700.00
              Nonpriority Creditor's Name
              PO Box 579                                              When was the debt incurred?
              Kittanning, PA 16201-0579
              Number Street City State Zip Code                       As of the date you file, the claim is: Check all that apply
              Who incurred the debt? Check one.
                  Debtor 1 only                                           Contingent
                  Debtor 2 only                                           Unliquidated
                  Debtor 1 and Debtor 2 only                              Disputed
                  At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

                  Check if this claim is for a community                  Student loans
              debt                                                       Obligations arising out of a separation agreement or divorce that you did not
              Is the claim subject to offset?                         report as priority claims

                  No                                                      Debts to pension or profit-sharing plans, and other similar debts

                  Yes                                                     Other. Specify   Medical services




Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                                  Page 1 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                              34910                                                Best Case Bankruptcy
           Case 19-20657-JAD                         Doc 25           Filed 03/22/19 Entered 03/22/19 12:18:33                                          Desc Main
                                                                     Document      Page 5 of 37
 Debtor 1 Nicholas D. Yurjevich
 Debtor 2 Helen L. Yurjevich                                                                             Case number (if known)         19-20657

 4.2      ACMH Hospital                                              Last 4 digits of account number                                                              $354.24
          Nonpriority Creditor's Name
          c/o National Recovery Agency                               When was the debt incurred?
          P.O. Box 67015
          Harrisburg, PA 17106
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical services


 4.3      Advanced Integrated Medical                                Last 4 digits of account number       3488                                                     $29.18
          Nonpriority Creditor's Name
          9800A McKnight Road                                        When was the debt incurred?
          Suite 205
          Pittsburgh, PA 15237-6006
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical services


 4.4      AHN - ER Group                                             Last 4 digits of account number                                                              $498.00
          Nonpriority Creditor's Name
          c/o Escalate LLC                                           When was the debt incurred?           2018
          PO Box 645425
          Cincinnati, OH 45264-5425
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical services




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 2 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
           Case 19-20657-JAD                         Doc 25           Filed 03/22/19 Entered 03/22/19 12:18:33                                          Desc Main
                                                                     Document      Page 6 of 37
 Debtor 1 Nicholas D. Yurjevich
 Debtor 2 Helen L. Yurjevich                                                                             Case number (if known)         19-20657

 4.5      AHN-Canonsburg General Hospital                            Last 4 digits of account number                                                              $106.60
          Nonpriority Creditor's Name
          c/o State Collection Services, Inc.                        When was the debt incurred?
          2509 S. Stoughton Road
          Madison, WI 53716
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical services


 4.6      Alle Kiski Medical Center                                  Last 4 digits of account number                                                              $336.00
          Nonpriority Creditor's Name
          PO Box 644896                                              When was the debt incurred?           2018
          Pittsburgh, PA 15264-4896
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical services.


 4.7      Alle Kiski Medical Center                                  Last 4 digits of account number       5010                                                   $157.00
          Nonpriority Creditor's Name
          PO Box 644896                                              When was the debt incurred?
          Pittsburgh, PA 15264-4896
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical services




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 3 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
           Case 19-20657-JAD                         Doc 25           Filed 03/22/19 Entered 03/22/19 12:18:33                                          Desc Main
                                                                     Document      Page 7 of 37
 Debtor 1 Nicholas D. Yurjevich
 Debtor 2 Helen L. Yurjevich                                                                             Case number (if known)         19-20657

 4.8      Allegheny Clinic                                           Last 4 digits of account number       2734                                                     $34.00
          Nonpriority Creditor's Name
          PO Box 14000                                               When was the debt incurred?
          Belfast, ME 04915-4033
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical services


 4.9      Allegheny Health Netwoek                                   Last 4 digits of account number       9514                                                     $18.60
          Nonpriority Creditor's Name
          PO Box 645266                                              When was the debt incurred?
          Pittsburgh, PA 15264-5266
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical services


 4.1
 0        Allegheny Health Network                                   Last 4 digits of account number                                                              $206.00
          Nonpriority Creditor's Name
          PO Box 645266                                              When was the debt incurred?           2018
          Pittsburgh, PA 15264-5266
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical services.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 4 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
           Case 19-20657-JAD                         Doc 25           Filed 03/22/19 Entered 03/22/19 12:18:33                                          Desc Main
                                                                     Document      Page 8 of 37
 Debtor 1 Nicholas D. Yurjevich
 Debtor 2 Helen L. Yurjevich                                                                             Case number (if known)         19-20657

 4.1      Allegheny Health Network &
 1        Allegheny                                                  Last 4 digits of account number                                                              $532.00
          Nonpriority Creditor's Name
          Valley Hospital                                            When was the debt incurred?           2017-2018
          c/o Credit Management Company
          2121 Noblestown Road
          Pittsburgh, PA 15205
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical services.


 4.1      Allergy & Asthma Assoc. of
 2        Pittsburgh                                                 Last 4 digits of account number                                                              $332.00
          Nonpriority Creditor's Name
          320 Ft. Duquesne Blvd. Suite 380                           When was the debt incurred?           2018
          Pittsburgh, PA 15222
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical services.


 4.1      American Medical Collection
 3        Agency                                                     Last 4 digits of account number                                                                $75.05
          Nonpriority Creditor's Name
          4 Westchester Plaza, Bldg 4                                When was the debt incurred?
          Elmsford, NY 10523-1612
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical services




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 5 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
           Case 19-20657-JAD                         Doc 25           Filed 03/22/19 Entered 03/22/19 12:18:33                                          Desc Main
                                                                     Document      Page 9 of 37
 Debtor 1 Nicholas D. Yurjevich
 Debtor 2 Helen L. Yurjevich                                                                             Case number (if known)         19-20657

 4.1      Armstrong County Memorial
 4        Hospital                                                   Last 4 digits of account number                                                              $462.00
          Nonpriority Creditor's Name
          c/o CBCS                                                   When was the debt incurred?           2017
          PO Box 2724
          Columbus, OH 43216-2724
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical services


 4.1
 5        Bank of America                                            Last 4 digits of account number       4087                                                 $9,042.28
          Nonpriority Creditor's Name
          c/o Calvary Portfolio Services                             When was the debt incurred?
          PO box 520
          Valhalla, NY 10595-0520
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit card purchases


 4.1
 6        Capital One Bank USA NA                                    Last 4 digits of account number                                                                  $0.00
          Nonpriority Creditor's Name
          P. O. Box 30281                                            When was the debt incurred?
          Salt Lake City, UT 84130-0281
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 6 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
           Case 19-20657-JAD                         Doc 25           Filed 03/22/19 Entered 03/22/19 12:18:33                                          Desc Main
                                                                     Document     Page 10 of 37
 Debtor 1 Nicholas D. Yurjevich
 Debtor 2 Helen L. Yurjevich                                                                             Case number (if known)         19-20657

 4.1
 7        Children's Community Pediatrics                            Last 4 digits of account number                                                                $98.74
          Nonpriority Creditor's Name
          11279 Perry Highway, Suite 450                             When was the debt incurred?           2018
          Wexford, PA 15090-9303
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical services.


 4.1
 8        Children's Hospital                                        Last 4 digits of account number                                                            $1,837.00
          Nonpriority Creditor's Name
          c/o Credit Management Company                              When was the debt incurred?           2018
          2121 Noblestown Road
          Pittsburgh, PA 15205
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical services.


 4.1
 9        Children's Hospital of Pittsburgh                          Last 4 digits of account number       4364                                                   $303.00
          Nonpriority Creditor's Name
          P.O. Box 382059                                            When was the debt incurred?
          Pittsburgh, PA 15250-8059
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical services




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 7 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
           Case 19-20657-JAD                         Doc 25           Filed 03/22/19 Entered 03/22/19 12:18:33                                          Desc Main
                                                                     Document     Page 11 of 37
 Debtor 1 Nicholas D. Yurjevich
 Debtor 2 Helen L. Yurjevich                                                                             Case number (if known)         19-20657

 4.2
 0        Citibank NA                                                Last 4 digits of account number       9756                                               $15,231.51
          Nonpriority Creditor's Name
          c/o Global Credit Collection Corp.                         When was the debt incurred?
          2699 Lee Road, Suite 330
          Winter Park, FL 32789-1740
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit card purchases


 4.2
 1        Clearview Federal Credit Union                             Last 4 digits of account number       0010                                                   $501.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                           When was the debt incurred?
          8805 University Blvd
          Moon Township, PA 15108-4212
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Revolving account.


 4.2
 2        Collection Service Center, Inc.                            Last 4 digits of account number       CALL                                                     $90.54
          Nonpriority Creditor's Name
          106 North McKean Street                                    When was the debt incurred?
          PO Box 1623
          Butler, PA 16003-6012
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical services




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 8 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
           Case 19-20657-JAD                         Doc 25           Filed 03/22/19 Entered 03/22/19 12:18:33                                          Desc Main
                                                                     Document     Page 12 of 37
 Debtor 1 Nicholas D. Yurjevich
 Debtor 2 Helen L. Yurjevich                                                                             Case number (if known)         19-20657

 4.2
 3        Comcast                                                    Last 4 digits of account number       1480                                                   $445.62
          Nonpriority Creditor's Name
          PO Box 3001                                                When was the debt incurred?           2018
          Southeastern, PA 19398-3001
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Cable TV


 4.2
 4        Comcast                                                    Last 4 digits of account number       1480                                                   $152.64
          Nonpriority Creditor's Name
          PO Box 3001                                                When was the debt incurred?
          Southeastern, PA 19398-3001
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Cable TV


 4.2      Convergent Healthcare Recoveries,
 5        Inc.                                                       Last 4 digits of account number       7739                                                 $4,248.00
          Nonpriority Creditor's Name
          121 NE Jefferson Avenue, Suite 100                         When was the debt incurred?
          Peoria, IL 61602-1229
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical services




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 9 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
           Case 19-20657-JAD                         Doc 25           Filed 03/22/19 Entered 03/22/19 12:18:33                                          Desc Main
                                                                     Document     Page 13 of 37
 Debtor 1 Nicholas D. Yurjevich
 Debtor 2 Helen L. Yurjevich                                                                             Case number (if known)         19-20657

 4.2
 6        Cord Blood Registry, Inc.                                  Last 4 digits of account number       6088                                                   $125.00
          Nonpriority Creditor's Name
          c/o Awa Collections                                        When was the debt incurred?
          PO Box 6605
          Orange, CA 92863-6605
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical services


 4.2
 7        Credit Management Company                                  Last 4 digits of account number       0774                                                 $6,219.00
          Nonpriority Creditor's Name
          PO Box 16346                                               When was the debt incurred?
          2121 Noblestown Road
          Pittsburgh, PA 15242-0346
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical services


 4.2
 8        David W. Selvig, DDS                                       Last 4 digits of account number       0200                                                   $765.00
          Nonpriority Creditor's Name
          1600 Pacific Avenue, Suite 1                               When was the debt incurred?
          Natrona Heights, PA 15065-2138
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical services




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 10 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
           Case 19-20657-JAD                         Doc 25           Filed 03/22/19 Entered 03/22/19 12:18:33                                          Desc Main
                                                                     Document     Page 14 of 37
 Debtor 1 Nicholas D. Yurjevich
 Debtor 2 Helen L. Yurjevich                                                                             Case number (if known)         19-20657

 4.2
 9        DeLattorre Orthics and Prosthetics                         Last 4 digits of account number       0006                                                       $9.87
          Nonpriority Creditor's Name
          PO Box 644574                                              When was the debt incurred?
          Pittsburgh, PA 15264
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical services


 4.3
 0        Discover Financial                                         Last 4 digits of account number       3586                                               $10,823.87
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                           When was the debt incurred?
          PO Box 3025
          New Albany, OH 43054-3025
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Revolving account.


 4.3
 1        Dish                                                       Last 4 digits of account number       4626                                                   $254.38
          Nonpriority Creditor's Name
          PO Box 7203                                                When was the debt incurred?
          Pasadena, CA 91109-7303
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Utility




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 11 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
           Case 19-20657-JAD                         Doc 25           Filed 03/22/19 Entered 03/22/19 12:18:33                                          Desc Main
                                                                     Document     Page 15 of 37
 Debtor 1 Nicholas D. Yurjevich
 Debtor 2 Helen L. Yurjevich                                                                             Case number (if known)         19-20657

 4.3
 2        Dr. Joseph Falcon, Jr.                                     Last 4 digits of account number                                                                $98.00
          Nonpriority Creditor's Name
          2834 Northern Pike, Suite 600                              When was the debt incurred?           2018
          Monroeville, PA 15146-2156
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical services.


 4.3
 3        DSNB/Macy's                                                Last 4 digits of account number                                                                  $0.00
          Nonpriority Creditor's Name
          9111 Duke Boulevard                                        When was the debt incurred?
          Mason, OH 45040-8999
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card


 4.3
 4        Emergency Medicine Physicians                              Last 4 digits of account number       C004                                                     $37.14
          Nonpriority Creditor's Name
          c/o Collection Service Center, Inc.                        When was the debt incurred?
          106 N. McKean Street
          Butler, PA 16001-4909
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical services




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 12 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
           Case 19-20657-JAD                         Doc 25           Filed 03/22/19 Entered 03/22/19 12:18:33                                          Desc Main
                                                                     Document     Page 16 of 37
 Debtor 1 Nicholas D. Yurjevich
 Debtor 2 Helen L. Yurjevich                                                                             Case number (if known)         19-20657

 4.3
 5        Emergency Medicine Physicians                              Last 4 digits of account number       6385                                                     $29.60
          Nonpriority Creditor's Name
          100 S. Owasso Blvd. W.                                     When was the debt incurred?
          Saint Paul, MN 55117
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical services


 4.3
 6        EMP of Alle Kiski                                          Last 4 digits of account number                                                              $472.00
          Nonpriority Creditor's Name
          c/o Bay Area Credit Service                                When was the debt incurred?           2018
          P.O. Box 467600
          Atlanta, GA 31146
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical services


 4.3
 7        EMP of Alle-Kiski PLLC                                     Last 4 digits of account number       52N1                                                   $238.00
          Nonpriority Creditor's Name
          c/o Commonwealth Financial                                 When was the debt incurred?
          Systems
          245 Main Street
          Dickson City, PA 18519-1641
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical services




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 13 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
           Case 19-20657-JAD                         Doc 25           Filed 03/22/19 Entered 03/22/19 12:18:33                                          Desc Main
                                                                     Document     Page 17 of 37
 Debtor 1 Nicholas D. Yurjevich
 Debtor 2 Helen L. Yurjevich                                                                             Case number (if known)         19-20657

 4.3
 8        EMP of Alle-Kiski PLLC                                     Last 4 digits of account number       51N1                                                   $238.00
          Nonpriority Creditor's Name
          c/o Commonwealth Financial                                 When was the debt incurred?
          Systems
          245 Main Street
          Dickson City, PA 18519-1641
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical services


 4.3
 9        EMP of Alle-Kiski PLLC                                     Last 4 digits of account number                                                              $986.90
          Nonpriority Creditor's Name
          c/o Phoenix Financial Services LLC                         When was the debt incurred?
          PO Box 26580
          Indianapolis, IN 46226-0580
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical services


 4.4
 0        Equiant Financial Services                                 Last 4 digits of account number       1432                                                 $8,237.00
          Nonpriority Creditor's Name
          5401 N. Pima Road, Suite 150                               When was the debt incurred?
          Scottsdale, AZ 85250
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Installment account.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 14 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
           Case 19-20657-JAD                         Doc 25           Filed 03/22/19 Entered 03/22/19 12:18:33                                          Desc Main
                                                                     Document     Page 18 of 37
 Debtor 1 Nicholas D. Yurjevich
 Debtor 2 Helen L. Yurjevich                                                                             Case number (if known)         19-20657

 4.4                                                                                                       Multiple
 1        Equity Trust Company                                       Last 4 digits of account number       Accounts                                             $8,267.32
          Nonpriority Creditor's Name
          1 Equity Way                                               When was the debt incurred?           January 2014
          Westlake, OH 44145
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Personal loan


 4.4
 2        Foundation Radiology Group                                 Last 4 digits of account number       FRG1                                                   $139.00
          Nonpriority Creditor's Name
          350 N. Orleans Street, Floor 8                             When was the debt incurred?
          Chicago, IL 60654-1529
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical services


 4.4
 3        Foundation Radiology Group                                 Last 4 digits of account number       9068                                                     $56.00
          Nonpriority Creditor's Name
          c/o United Collection Bureau, Inc.                         When was the debt incurred?
          PO Box 140190
          Toledo, OH 43614-0190
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical services




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 15 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
           Case 19-20657-JAD                         Doc 25           Filed 03/22/19 Entered 03/22/19 12:18:33                                          Desc Main
                                                                     Document     Page 19 of 37
 Debtor 1 Nicholas D. Yurjevich
 Debtor 2 Helen L. Yurjevich                                                                             Case number (if known)         19-20657

 4.4
 4        GE Money Bank                                              Last 4 digits of account number       7869                                                   $576.00
          Nonpriority Creditor's Name
          c/o Midland Funding                                        When was the debt incurred?
          2365 Northside Drive, Suite 300
          San Diego, CA 92108-2709
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.4
 5        GE Money Bank/American Res                                 Last 4 digits of account number       3073                                                 $4,180.09
          Nonpriority Creditor's Name
          c/o Van Ru Credit Corp.                                    When was the debt incurred?
          1350 E. Touhy Avenue, Suite 300E
          Des Plaines, IL 60018-3342
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.4
 6        Glade Run Medical                                          Last 4 digits of account number       0001                                                   $370.00
          Nonpriority Creditor's Name
          PO Box 977                                                 When was the debt incurred?
          Kittanning, PA 16201
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical services




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 16 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
           Case 19-20657-JAD                         Doc 25           Filed 03/22/19 Entered 03/22/19 12:18:33                                          Desc Main
                                                                     Document     Page 20 of 37
 Debtor 1 Nicholas D. Yurjevich
 Debtor 2 Helen L. Yurjevich                                                                             Case number (if known)         19-20657

 4.4      Greater Pittsburgh Orthopaedic
 7        Assoc.                                                     Last 4 digits of account number                                                              $459.00
          Nonpriority Creditor's Name
          c/o Transworld Systems                                     When was the debt incurred?           2018
          500 Virginia Drive, Suite 514
          Fort Washington, PA 19034
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical services.


 4.4      Greater Pittsburgh Orthopaedic
 8        Associate                                                  Last 4 digits of account number       0120                                                     $15.00
          Nonpriority Creditor's Name
          5820 Centre Avenue                                         When was the debt incurred?
          Pittsburgh, PA 15206
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical services


 4.4
 9        Healthcare Solutions                                       Last 4 digits of account number                                                                $57.00
          Nonpriority Creditor's Name
          PO Box 3037                                                When was the debt incurred?           2018
          Sharon, PA 16146-5037
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical services.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 17 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
           Case 19-20657-JAD                         Doc 25           Filed 03/22/19 Entered 03/22/19 12:18:33                                          Desc Main
                                                                     Document     Page 21 of 37
 Debtor 1 Nicholas D. Yurjevich
 Debtor 2 Helen L. Yurjevich                                                                             Case number (if known)         19-20657

 4.5
 0        Healthcare Solutions                                       Last 4 digits of account number                                                              $146.00
          Nonpriority Creditor's Name
          PO Box 690397                                              When was the debt incurred?           2018
          Orlando, FL 32869
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical services.


 4.5
 1        Howard Hanna Real Estate Services                          Last 4 digits of account number                                                              $447.50
          Nonpriority Creditor's Name
          Attn: Matthew Kaninberg                                    When was the debt incurred?           2017
          119 Gamma Drive
          Pittsburgh, PA 15238
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Debt owed from a former affiliation with
              Yes                                                       Other. Specify   this creditor.


 4.5
 2        Jeffrey Nigro DPM                                          Last 4 digits of account number                                                                $15.00
          Nonpriority Creditor's Name
          c/o Nigro Ankle & Foot Care                                When was the debt incurred?           2018
          127 Columbia Avenue
          Vandergrift, PA 15690-1101
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical services




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 18 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
           Case 19-20657-JAD                         Doc 25           Filed 03/22/19 Entered 03/22/19 12:18:33                                          Desc Main
                                                                     Document     Page 22 of 37
 Debtor 1 Nicholas D. Yurjevich
 Debtor 2 Helen L. Yurjevich                                                                             Case number (if known)         19-20657

 4.5
 3        JSO Assoc. in Path & Lab Med                               Last 4 digits of account number       7932                                                     $38.00
          Nonpriority Creditor's Name
          5620 Southwyck Blvd.                                       When was the debt incurred?
          Toledo, OH 43614-1501
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical services


 4.5
 4        Leechburg Borough                                          Last 4 digits of account number                                                              $991.42
          Nonpriority Creditor's Name
          260 Market St.                                             When was the debt incurred?
          Leechburg, PA 15656-1320
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Utility


 4.5
 5        Leechburg Dental Associates &                              Last 4 digits of account number                                                              $825.00
          Nonpriority Creditor's Name
          Lester Qualk DMD                                           When was the debt incurred?           2012
          8 Main Street
          Leechburg, PA 15656
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Dental services.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 19 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
           Case 19-20657-JAD                         Doc 25           Filed 03/22/19 Entered 03/22/19 12:18:33                                          Desc Main
                                                                     Document     Page 23 of 37
 Debtor 1 Nicholas D. Yurjevich
 Debtor 2 Helen L. Yurjevich                                                                             Case number (if known)         19-20657

 4.5
 6        Lower Kiski Ambulance Service                              Last 4 digits of account number       0220                                                 $2,030.00
          Nonpriority Creditor's Name
          80 Kiski Avenue                                            When was the debt incurred?
          P.O. Box 397
          Leechburg, PA 15656
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical services


 4.5
 7        MedExpress                                                 Last 4 digits of account number                                                                $37.00
          Nonpriority Creditor's Name
          PO Box 719                                                 When was the debt incurred?           2018
          Dellslow, WV 26531-0719
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical services.


 4.5
 8        MedExpress                                                 Last 4 digits of account number       15C9                                                   $278.00
          Nonpriority Creditor's Name
          PO Box 14000                                               When was the debt incurred?
          Belfast, ME 04915-4033
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical services




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 20 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
           Case 19-20657-JAD                         Doc 25           Filed 03/22/19 Entered 03/22/19 12:18:33                                          Desc Main
                                                                     Document     Page 24 of 37
 Debtor 1 Nicholas D. Yurjevich
 Debtor 2 Helen L. Yurjevich                                                                             Case number (if known)         19-20657

 4.5
 9        MedExpress Urgent Care                                     Last 4 digits of account number                                                                $37.00
          Nonpriority Creditor's Name
          c/o Transworld Systems                                     When was the debt incurred?           2018
          300 Cedar Ridge Drive, Suite 307
          Pittsburgh, PA 15205
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical services.


 4.6
 0        MedExpress Urgent Care PA                                  Last 4 digits of account number       3563                                                   $260.00
          Nonpriority Creditor's Name
          c/o Transworld Sys Inc/51                                  When was the debt incurred?
          PO Box 15273
          Wilmington, DE 19850-5273
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical services


 4.6
 1        Medical Rehab Inc.                                         Last 4 digits of account number       0001                                                   $375.00
          Nonpriority Creditor's Name
          c/o IC Systems, Inc.                                       When was the debt incurred?
          444 Highway 96 E
          Saint Paul, MN 55127-2557
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical services




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 21 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
           Case 19-20657-JAD                         Doc 25           Filed 03/22/19 Entered 03/22/19 12:18:33                                          Desc Main
                                                                     Document     Page 25 of 37
 Debtor 1 Nicholas D. Yurjevich
 Debtor 2 Helen L. Yurjevich                                                                             Case number (if known)         19-20657

 4.6
 2        Medical Rehabilitation Inc.                                Last 4 digits of account number       9749                                                   $375.00
          Nonpriority Creditor's Name
          PO Box 40290                                               When was the debt incurred?
          Pittsburgh, PA 15201
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical services


 4.6
 3        NEB Doctors of Western PA, LLC                             Last 4 digits of account number       2000                                                   $203.95
          Nonpriority Creditor's Name
          610 Old Clairton Road                                      When was the debt incurred?
          Pittsburgh, PA 15236-4353
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical services


 4.6
 4        Nigro Ankle Foot Care                                      Last 4 digits of account number       ZEIN                                                   $370.00
          Nonpriority Creditor's Name
          c/o Collection Service Center                              When was the debt incurred?
          PO Box 560
          New Kensington, PA 15068
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical services




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 22 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
           Case 19-20657-JAD                         Doc 25           Filed 03/22/19 Entered 03/22/19 12:18:33                                          Desc Main
                                                                     Document     Page 26 of 37
 Debtor 1 Nicholas D. Yurjevich
 Debtor 2 Helen L. Yurjevich                                                                             Case number (if known)         19-20657

 4.6
 5        Nova Care                                                  Last 4 digits of account number                                                              $127.00
          Nonpriority Creditor's Name
          c/o Keystone Rehabilitation                                When was the debt incurred?           2018
          PO Box 644717
          Pittsburgh, PA 15264
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical services.


 4.6
 6        PENTA-Allegheny Clinic                                     Last 4 digits of account number       8647                                                     $21.60
          Nonpriority Creditor's Name
          3447 Forbes Avenue                                         When was the debt incurred?
          Pittsburgh, PA 15213-3212
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical services


 4.6
 7        Peoples Gas Company                                        Last 4 digits of account number       4982                                                 $3,743.00
          Nonpriority Creditor's Name
          P.O. Box 644760                                            When was the debt incurred?           2017-2018
          Pittsburgh, PA 15264-4760
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Gas service.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 23 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
           Case 19-20657-JAD                         Doc 25           Filed 03/22/19 Entered 03/22/19 12:18:33                                          Desc Main
                                                                     Document     Page 27 of 37
 Debtor 1 Nicholas D. Yurjevich
 Debtor 2 Helen L. Yurjevich                                                                             Case number (if known)         19-20657

 4.6
 8        Peoples Natural Gas                                        Last 4 digits of account number       0819                                                   $229.00
          Nonpriority Creditor's Name
          c/o Credit Protection Assoc.                               When was the debt incurred?
          PO Box 802068
          Dallas, TX 75380-2068
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Gas service.


 4.6
 9        Phoenix Financial Services                                 Last 4 digits of account number       8508                                                   $472.50
          Nonpriority Creditor's Name
          8902 Otis Ave.                                             When was the debt incurred?           December 2018
          Suite 103A
          Indianapolis, IN 46216-1077
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit card purchases


 4.7
 0        Physiotherapy Corporation PP                               Last 4 digits of account number       1200                                                   $450.00
          Nonpriority Creditor's Name
          PO Box 824181                                              When was the debt incurred?
          Philadelphia, PA 19182-4181
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical services




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 24 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
           Case 19-20657-JAD                         Doc 25           Filed 03/22/19 Entered 03/22/19 12:18:33                                          Desc Main
                                                                     Document     Page 28 of 37
 Debtor 1 Nicholas D. Yurjevich
 Debtor 2 Helen L. Yurjevich                                                                             Case number (if known)         19-20657

 4.7
 1        PNG Northern Federal Credit Union                          Last 4 digits of account number                                                            $8,411.75
          Nonpriority Creditor's Name
          831 16th Street                                            When was the debt incurred?           December 2018
          North Apollo, PA 15673
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Personal loan


 4.7
 2        Premier Medical Associates                                 Last 4 digits of account number       1125                                                 $1,844.00
          Nonpriority Creditor's Name
          3824 Northern Pike, Suite 675                              When was the debt incurred?
          Monroeville, PA 15146-2151
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical services


 4.7
 3        Premier Medical Associates                                 Last 4 digits of account number       6337                                                   $170.00
          Nonpriority Creditor's Name
          PO Box 644984                                              When was the debt incurred?
          Pittsburgh, PA 15264-4984
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical services




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 25 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
           Case 19-20657-JAD                         Doc 25           Filed 03/22/19 Entered 03/22/19 12:18:33                                          Desc Main
                                                                     Document     Page 29 of 37
 Debtor 1 Nicholas D. Yurjevich
 Debtor 2 Helen L. Yurjevich                                                                             Case number (if known)         19-20657

 4.7
 4        Property Worx LLC                                          Last 4 digits of account number                                                         $109,644.00
          Nonpriority Creditor's Name
          2501 West 12th Street, #200                                When was the debt incurred?           2014
          Erie, PA 16505
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Business debt that the husband debtor
              Yes                                                       Other. Specify   personally guaranteed.


 4.7      Quad County Oral Surgery -
 5        Kittaning                                                  Last 4 digits of account number       8612                                                     $45.20
          Nonpriority Creditor's Name
          200 Medical Arts Bldg, Suite 200                           When was the debt incurred?
          Kittanning, PA 16201-7132
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical services


 4.7
 6        Quest Diagnostics                                          Last 4 digits of account number       9248                                                     $91.00
          Nonpriority Creditor's Name
          PO Box 740717                                              When was the debt incurred?
          Cincinnati, OH 45274-0717
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical services




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 26 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
           Case 19-20657-JAD                         Doc 25           Filed 03/22/19 Entered 03/22/19 12:18:33                                          Desc Main
                                                                     Document     Page 30 of 37
 Debtor 1 Nicholas D. Yurjevich
 Debtor 2 Helen L. Yurjevich                                                                             Case number (if known)         19-20657

 4.7
 7        Take Care Health Systems                                   Last 4 digits of account number       9684                                                   $271.00
          Nonpriority Creditor's Name
          1901 E. Voorhees MSC 3009                                  When was the debt incurred?
          Danville, IL 61832
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical services


 4.7
 8        Tek-Collect Inc.                                           Last 4 digits of account number       0912                                                 $1,214.00
          Nonpriority Creditor's Name
          871 Park St                                                When was the debt incurred?
          Columbus, OH 43215-1441
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical services


 4.7
 9        The Children's Institute                                   Last 4 digits of account number       9579                                                   $249.30
          Nonpriority Creditor's Name
          1405 Shady Avenue                                          When was the debt incurred?
          Pittsburgh, PA 15217-1350
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical services




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 27 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
           Case 19-20657-JAD                         Doc 25           Filed 03/22/19 Entered 03/22/19 12:18:33                                          Desc Main
                                                                     Document     Page 31 of 37
 Debtor 1 Nicholas D. Yurjevich
 Debtor 2 Helen L. Yurjevich                                                                             Case number (if known)         19-20657

 4.8
 0        Tony J. Albertelli DPM                                     Last 4 digits of account number       1845                                                     $73.00
          Nonpriority Creditor's Name
          317 E. 1st Avenue                                          When was the debt incurred?
          Tarentum, PA 15084-1816
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical services


 4.8      Tri-County Outpatient Surgical                                                                   Multiple
 1        Facility                                                   Last 4 digits of account number       Accounts                                                 $86.98
          Nonpriority Creditor's Name
          38424 Northern Pike                                        When was the debt incurred?           January 2019
          Suite 600
          Monroeville, PA 15146-2156
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical services


 4.8
 2        Tribune Total Media                                        Last 4 digits of account number       5917                                                   $251.52
          Nonpriority Creditor's Name
          c/o Pennsylvania Assoc. of Credit                          When was the debt incurred?
          Mgmt
          3737 Library Road
          Pittsburgh, PA 15234-2232
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 28 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
           Case 19-20657-JAD                         Doc 25           Filed 03/22/19 Entered 03/22/19 12:18:33                                          Desc Main
                                                                     Document     Page 32 of 37
 Debtor 1 Nicholas D. Yurjevich
 Debtor 2 Helen L. Yurjevich                                                                             Case number (if known)         19-20657

 4.8
 3        UPMC                                                       Last 4 digits of account number                                                            $3,927.00
          Nonpriority Creditor's Name
          2 Hot Metal Street, Room 386                               When was the debt incurred?           2018
          Pittsburgh, PA 15203
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical services.


 4.8
 4        UPMC Physician Services                                    Last 4 digits of account number                                                              $284.00
          Nonpriority Creditor's Name
          c/o Credit Management Company                              When was the debt incurred?           2018
          2121 Noblestown Road
          Pittsburgh, PA 15205
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical services.


 4.8
 5        UPMC Physician Services                                    Last 4 digits of account number       1001                                                 $1,681.00
          Nonpriority Creditor's Name
          PO Box 371980                                              When was the debt incurred?
          Pittsburgh, PA 15250-7980
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical services




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 29 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
           Case 19-20657-JAD                         Doc 25           Filed 03/22/19 Entered 03/22/19 12:18:33                                          Desc Main
                                                                     Document     Page 33 of 37
 Debtor 1 Nicholas D. Yurjevich
 Debtor 2 Helen L. Yurjevich                                                                             Case number (if known)         19-20657

 4.8
 6        UPMC Presbyterian Shadyside                                Last 4 digits of account number       5104                                                     $23.36
          Nonpriority Creditor's Name
          PO Box 382059                                              When was the debt incurred?
          Pittsburgh, PA 15251-8059
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical services


 4.8
 7        US Acute Care Solutions                                    Last 4 digits of account number                                                              $498.75
          Nonpriority Creditor's Name
          c/o AHN Emergency Group                                    When was the debt incurred?           2018
          PO Box 14000
          Belfast, ME 04915-4033
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical services


 4.8
 8        Vacation Villas Fantasyworld                               Last 4 digits of account number       1432                                                 $8,237.37
          Nonpriority Creditor's Name
          47 College Street                                          When was the debt incurred?
          Asheville, NC 28801-2819
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Vacation Villas Timeshare (biannual)




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 30 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
           Case 19-20657-JAD                         Doc 25           Filed 03/22/19 Entered 03/22/19 12:18:33                                          Desc Main
                                                                     Document     Page 34 of 37
 Debtor 1 Nicholas D. Yurjevich
 Debtor 2 Helen L. Yurjevich                                                                             Case number (if known)         19-20657

 4.8
 9        Verizon                                                    Last 4 digits of account number       0001                                                   $929.00
          Nonpriority Creditor's Name
          500 Technology Drive, Suite 550                            When was the debt incurred?
          Water Spring, MO 66304
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Telephone service.


 4.9
 0        Weinstein Imaging Assoc.                                   Last 4 digits of account number       3041                                                   $568.00
          Nonpriority Creditor's Name
          c/o Capital Accounts                                       When was the debt incurred?
          PO Box 140065
          Nashville, TN 37214-0065
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.9
 1        West Penn Power Company                                    Last 4 digits of account number       6431                                                 $3,404.09
          Nonpriority Creditor's Name
          76 S. Main Street                                          When was the debt incurred?           2017-2018
          Akron, OH 44308-1890
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Electricity.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 31 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
           Case 19-20657-JAD                         Doc 25           Filed 03/22/19 Entered 03/22/19 12:18:33                                          Desc Main
                                                                     Document     Page 35 of 37
 Debtor 1 Nicholas D. Yurjevich
 Debtor 2 Helen L. Yurjevich                                                                             Case number (if known)          19-20657

 4.9
 2         Westarm Therapy Services                                  Last 4 digits of account number       R001                                                       $306.50
           Nonpriority Creditor's Name
           2757 Leechburg Road                                       When was the debt incurred?
           New Kensington, PA 15068
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                   Student loans
           debt                                                         Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical services

 Part 3:      List Others to Be Notified About a Debt That You Already Listed
5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
   is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you
   have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be
   notified for any debts in Parts 1 or 2, do not fill out or submit this page.
 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Affiliated Credit Services                                    Line 4.77 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 7739                                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 Rochester, MN 55903
                                                               Last 4 digits of account number                  9684

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Bay Area Credit Service                                       Line 4.39 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 467600                                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 Atlanta, GA 31146
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 CBCS                                                          Line 4.2 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 PO Box 2724                                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 Columbus, OH 43216
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Chase Receivables                                             Line 4.89 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 1247 Broadway #13694849-44                                                                               Part 2: Creditors with Nonpriority Unsecured Claims
 Sonoma, CA 95476-7503
                                                               Last 4 digits of account number                  0001

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Citibank                                                      Line 4.33 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 6004                                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 Sioux Falls, SD 57117-6004
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Credit Management Company                                     Line 4.19 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 2121 Noblestown Road                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
 Pittsburgh, PA 15203
                                                               Last 4 digits of account number                  4364

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Discover Finanancial Services, LLC                            Line 4.30 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 P.O. Box 15316                                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
 Wilmington, DE 19850
                                                               Last 4 digits of account number                  3586


Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 32 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy
           Case 19-20657-JAD                         Doc 25           Filed 03/22/19 Entered 03/22/19 12:18:33                                         Desc Main
                                                                     Document     Page 36 of 37
 Debtor 1 Nicholas D. Yurjevich
 Debtor 2 Helen L. Yurjevich                                                                             Case number (if known)          19-20657

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Financial Recovery Services, Inc.                             Line 4.15 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 385902                                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 Minneapolis, MN 55438-5902
                                                               Last 4 digits of account number                  4087

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Greater Pittsburgh Orthopaedic                                Line 4.47 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Assoc.                                                                                                   Part 2: Creditors with Nonpriority Unsecured Claims
 P.O. Box 3485
 Pittsburgh, PA 15230-3485
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 IC System, Inc.                                               Line 4.62 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 P.O. Box 64378                                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
 Saint Paul, MN 55164
                                                               Last 4 digits of account number                  9749

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Michael Agresti, Esq.                                         Line 4.74 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Marsh Schaaf Attorneys                                                                                   Part 2: Creditors with Nonpriority Unsecured Claims
 300 State Street, Suite 300
 Erie, PA 16507
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 MRS Associates                                                Line 4.89 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 1930 Olney Ave.                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 Cherry Hill, NJ 08003
                                                               Last 4 digits of account number                  0001

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 National Recovery Agency                                      Line 4.1 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 P.O. Box 67015                                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
 Harrisburg, PA 17106
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Pennsylvania Collection Service                               Line 4.75 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 P.O. Box 893                                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 Washington, PA 18301-0893
                                                               Last 4 digits of account number                  8612

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Quest Diagnostics                                             Line 4.13 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 740717                                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 Cincinnati, OH 45274-0717
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Schlee & Stillman, LLC                                        Line 4.61 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 50 Tower Office Park                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
 Woburn, MA 01801-2113
                                                               Last 4 digits of account number                  9749

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Sherrard, German and Kelly, P.C.                              Line 4.21 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 535 Smithfield Street, Suite 300                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 Pittsburgh, PA 15222-2319
                                                               Last 4 digits of account number                  0010

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 TekCollect Inc.                                               Line 4.92 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 1269                                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 Columbus, OH 43216-1269
                                                               Last 4 digits of account number                  R001

Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 33 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy
           Case 19-20657-JAD                         Doc 25           Filed 03/22/19 Entered 03/22/19 12:18:33                                         Desc Main
                                                                     Document     Page 37 of 37
 Debtor 1 Nicholas D. Yurjevich
 Debtor 2 Helen L. Yurjevich                                                                             Case number (if known)          19-20657

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Transworld Systems Inc.                                       Line 4.58 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 5 Penn Center West Suite 100                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 Pittsburgh, PA 15276
                                                               Last 4 digits of account number                    15C9

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Tri-State Adjustments, Inc.                                   Line 4.3 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 3439 East Avenue S                                                                                       Part 2: Creditors with Nonpriority Unsecured Claims
 La Crosse, WI 54601-7241
                                                               Last 4 digits of account number                    3488

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 United Collection Bureau, Inc.                                Line 4.42 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 5620 Southwyck Blvd., Suite 206                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 Toledo, OH 43614
                                                               Last 4 digits of account number                    FRG1

 Part 4:      Add the Amounts for Each Type of Unsecured Claim
6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
   type of unsecured claim.

                                                                                                                                Total Claim
                        6a.   Domestic support obligations                                                  6a.       $                           0.00
        Total
      claims
  from Part 1           6b.   Taxes and certain other debts you owe the government                          6b.       $                           0.00
                        6c.   Claims for death or personal injury while you were intoxicated                6c.       $                           0.00
                        6d.   Other. Add all other priority unsecured claims. Write that amount here.       6d.       $                           0.00

                        6e.   Total Priority. Add lines 6a through 6d.                                      6e.       $                           0.00

                                                                                                                                Total Claim
                        6f.   Student loans                                                                 6f.       $                           0.00
        Total
      claims
  from Part 2           6g.   Obligations arising out of a separation agreement or divorce that
                              you did not report as priority claims                                         6g.       $                           0.00
                        6h.   Debts to pension or profit-sharing plans, and other similar debts             6h.       $                           0.00
                        6i.   Other. Add all other nonpriority unsecured claims. Write that amount          6i.
                              here.                                                                                   $                  232,126.96

                        6j.   Total Nonpriority. Add lines 6f through 6i.                                   6j.       $                  232,126.96




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 34 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy
